UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF CALIFORNIA In re: Case No: 06-20046-A-11 Large Scale Biology Corporation, Jointly Administered Consolidated Debtor Chapter 11 Tax ID# 77-0154648 Debtor(s) QUARTERLY POST-CONFIRMATION REPORT FOR THE QUARTER ENDING September 30, 20071 The Revested Debtor hereby submits the following post-confirmation report for this calendar quarter: 1. Date of Entry of Order Confirming Plan: Oct. 10, 2006 2. Cash balance at the beginning of quarter: $371,591 Total Receipts during this quarter: $795,171 Total disbursements during this quarter: $571,780 Cash balance at the end of this quarter: $594,982 3. Payments made pursuant to the Plan: $42,711 Total paid this quarter: $42,711 Total payments to be made pursuant to the Plan: $ 205,055 Cumulative paid to date: $183,364 Balance remaining to be made under the Plan: $21,691 1 First Report shall be filed for the portion of the calendar quarter from the date of confirmation to the end of the quarter.Subsequent reports shall be filed at the expiration of each calendar quarter thereafter until dismissal, conversion, or entry of a final decree closing the case.Reports shall be fled with the Court and served upon the United States Trustee not later than twenty (20) days after expiration of the reported quarter. As of the end of this reporting period, YES NO 4. Are all payments required by the confirmed plan current at this time?[If “NO” attach explanatory statement identifying payments not made.Include creditor, amount, and date due; reason for non-payment; and an estimated date when payments will be brought current] Yes 5. Do you currently anticipate a circumstance/event which will cause an interruption or cessation of payments or other performance under the plan?[If “YES”, attach an explanatory statement] No 6. Have quarterly fees due to the United States Trustee as of the date of this report been paid pursuant to the plan and 28 U.S.C. §1930(a)(6)? Yes 7. Have all motions, contested matters, and adversary proceedings been fully resolved?[If “NO” for each motion, contested matter, or adversary proceeding attach a statement identifying the parties and nature of the dispute and state the anticipated resolution.] Yes 8. Has the order confirming the plan become non-appealable? Yes 9. Have deposits, if any, required by the plan been distributed pursuant to the plan? [If “NO” attach an explanatory statement.] N/A (were none) 10. Has any property proposed by the plan to be transferred been transferred pursuant to the plan? N/A (were none) 11. Does any property remain to be transferred pursuant to the plan?[If “YES” attach a statement identifying each property to be transferred and the anticipated date of transfer pursuant to the plan.] N/A (were none) 12. Has the Revested Debtor(s) or the successor of the Debtor(s) assumed the business or the management of the property dealt with by the plan? Yes 13. Anticipated date of motion for final decree: Approx. 12/31/07 I declare and penalty of perjury that the statements set forth above are true and accurate. Dated: October 22, 2007 /s/ Randy Sugarman Signature of Responsible Individual Randy Sugarman Print Name Current address: 3333 Vaca Valley Parkway, #1000 Vacaville, CA95688 Telephone Number: (415) 385-7501 Large Scale Biology Corporation Case No: 06-20046-A-11 Quarterly Post-confirmation Report for the Quarter Ending 9/30/07 Explanatory Statement Item #4 1.Fenwick & West $21,691 – Waiting for sale of assets to take place in order to bring the account current.Sale expected in the fourth quarter of 2007.
